Citation Nr: 0511423	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for grant of 
service connection for various disabilities prior to April 
20, 2001.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to an increased evaluation for lumbosacral 
strain with low back "lumps", currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for right knee 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for left knee 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.

 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1995 to August 17, 
1999.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the veteran has 
raised other issues including entitlement to service 
connection for an acquired psychiatric disorder, none of 
which have been perfected as part of the current appeal.

Also during the course of the current appeal, the RO has 
assigned increased ratings for various of his disabilities.  
The veteran has not disagreed with or shown any 
dissatisfaction in any way with those effective dates or 
incremental increases in the context of those decisions, and 
those issues have not been otherwise addressed by the RO or 
handled adjudicatively from a due process standpoint.  For 
the Board to specifically and unilaterally address these 
multiple interim effective dates and related issues at this 
point ab initio would not be necessarily in the best 
interests of the veteran, particularly since he has not 
stated any prior objections thereto.  However, should he have 
specific allegations in that regard, he is free to raise them 
in the context of a claim for earlier effective dates at 
which time he may wish to submit evidentiary support for any 
contentions in that regard.

Parenthetically, it is also noted that in the interim from 
April 2001 until various individual increases were 
effectuated, a 10 percent rating was assigned under the 
provisions of 38 C.F.R. § 3.324 for the aggregate impairment 
rendered by his multiple noncompensable service-connected 
disabilities.

On the other hand, since none of these current ratings are 
the maximum assignable, the issues remain on appeal with 
regard only to the propriety of ratings in excess of those 
currently assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  The veteran's initial claim for compensation benefits was 
received by VA on April 20, 2001; there was no informal 
claim, formal claim, or written intent to file a claim of 
record prior thereto.

2.  Evidence and resolution of doubt establish that any pre-
existing left ankle problems increased in severity in and as 
a result of service beyond the natural progress of the prior 
problem, to include swelling and ongoing constant pain.  

3.  The veteran's low back disability, characterized as 
lumbosacral strain is manifested by pain with occasional 
radiation into the buttocks; there is generally mild 
functional impairment with bilateral forward flexion of 0-60 
degrees, lateral flexion of 0-30 degrees, and lateral 
rotation of 0-45 degrees, without X-ray evidence of osseous 
abnormality.  

4.  The veteran's right and left knee disabilities, 
characterized as patellofemoral pain syndrome are not 
productive of limitation of extension to 10 degrees, 
limitation of flexion to 30 degrees or moderate impairment of 
the knee due to recurrent subluxation or lateral instability; 
there is no sign of osseous damage, or additional symptoms 
such as weakening, excess fatigability, incoordination or 
pain on movement which may be attributed to the knee 
syndromes.




CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for grant of 
service connection for various disabilities prior to April 
20, 2001 is not met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 
2003); 38 C.F.R. §§ 3.1, 3.155 (2004).

2.  Any preexisting left ankle disorder was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5103 (West 
1991 and Supp. 2003); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.310 (2004).

3.  The criteria for a rating in excess of 20 percent for a 
low back disorder is not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103a, 5107 (West 2003); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, 4.71a and Diagnostic Code 
5295 (2001 & 2004).

4.  The criteria for an evaluation for right knee 
patellofemoral pain syndrome in excess of 10 percent 
disabling is not met.  38 U.S.C.A. § 1155 (West 2003); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2004).

5.  The criteria for an evaluation for left knee 
patellofemoral pain syndrome in excess of 10 percent 
disabling is not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5260.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file shows that in numerous incidents of correspondence 
between RO and the veteran, and in the SOC and numerous SSOCs 
which were undertaken during the course of this appeal as the 
RO incrementally adjusted the various ratings assigned, the 
veteran was fully informed of the evidence necessary to 
substantiate his claim and of his and VA's respective 
obligations to obtain different types of evidence.  The RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.

In general, a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board finds that 
any technical defect with respect to the timing of the VCAA 
notice requirement was nonprejudical.  Comprehensive notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Board observes that the appellant did not 
identify any additional evidence that needed to be obtained 
and the Board finds that there is no additional evidence to 
obtain.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  




Earlier Effective Date for Grant of Service Connection
Criteria

The veteran seeks an effective date earlier than April 20, 
2001, for the grant of service connection for various 
disabilities.  Specifically, he states that he should be 
granted an effective date back to when he was discharged from 
service in 1999.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

"Application" is not defined in the statute. However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (the 
Court), in Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."

Further, the Court stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Court also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.  All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."

Factual Background and Analysis

The veteran had active service from March 1995 to August 17, 
1999.

The veteran's initial VA Form 21-528, was received and dated 
stamped on April 20, 2001.  He had signed it and dated it on 
December 6, 1999.  Attached thereto was a VA Form 21-4142, 
also signed and dated December 6, 1999 and date stamped as 
received  by VA in April 2001. 

Along with his claim, the veteran submitted a handwritten 
letter, dated April 18, 2001, to the effect that

I am mailing this application so long 
after the December 1999 request date 
because I was told by an old roommate 
that he would mail it for me.  I expected 
the process to take a while, but my 
friend recently brought my application to 
me saying that he had forgotten about it 
in his car and had found it in the trunk 
when he was cleaning his car out to sell 
it.  If any new paperwork must be 
completed please send it to me at: [and 
he provided his address and phone 
numbers].  Thank you for your time and 
consideration.

The grant by the RO of the veteran's claims for service 
connection was made effective from the date of receipt of his 
claim, April 20, 2001.

The Board acknowledges that it may well have been the 
veteran's intention that a claim be filed in 1999, which 
would have been within a year of his separation.  In fact, he 
apparently signed a claims form and dated it in 1999.  Had 
that been then filed, within a year of separation, and the RO 
granted benefits, they may well have been assigned from the 
day following separation from service.

The veteran argues that his disability picture, including the 
knees, ankle and back disabilities, have all been symptomatic 
ever since service, so it is logical that he be paid 
compensation from the date of discharge from service.  And 
while that argument may hold some certain practical logic, it 
is not consistent with the regulatory criteria by which 
effective dates are assigned. 

In this case, it is not argued, nor is anything of record to 
reflect that the veteran filed that or any other claim, 
informal or formal, prior to April 2001.  In fact, he has 
clearly acknowledged, in the letter accompanying the eventual 
filing thereof (cited above), that while he intended to do 
so, he did not file the application when he signed it.  

In the matter of filing a claim, intent is not the pivotal 
ingredient without supportive action to back it up.  This is 
true whether it be a formal or even an informal claim.  There 
is nothing to reflect that he had filed anything that might 
be construed as a claim prior to that received in April 2001.

And however sympathetic one may be to his having been denied 
any benefit because he entrusted such an important function 
to someone else (i.e., his friend was to mail the 
application), and that individual neglected to do so, he is 
nonetheless precluded by law from an earlier date of 
entitlement based on the actual date of filing.  See, i.e., 
Sabonis v Brown, 6 Vet. App. 426 (1994). 




Service connection
Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.310 (2003).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Disorder

Clinical records are in the file showing that the veteran 
underwent reconstruction of his left lateral ankle ligaments 
in 1993.  Excision of a fragment of posterior process talus 
was undertaken at that time.  Thereafter, he healed well and 
at the time of entrance into service, he was asymptomatic.

Service medical records show that when being treated for 
other orthopedic problems, particularly with reference to his 
knees or back, the veteran reported that his left ankle had 
been stabilized prior to service and he now had pain therein.  
On several examinations, it was noted that he seemed to have 
good stability in the ankle and the surgical scarring was 
well healed.  He had complaints of pain.

Similar statements have been made by the veteran since 
service relating to his symptoms including in the left ankle.  

The Board would parenthetically note that the veteran now has 
service connection for disabilities involving both knees and 
his low back.  His current symptoms in the left ankle include 
pain and swelling.  

He argues that his left ankle is now either throbbing with 
pain or swollen all of the time, on a daily basis.  He 
reports that this had been ongoing since service.  He said 
that prior to service, and after his surgery, he had had 
neither swelling nor appreciable pain in the left ankle.  
After rigorous training in service, he developed the first 
left ankle pain of note, and that this had continued since 
then. 

He argues that the development of ongoing and significant 
pain as well as swelling is a clear reflection of in-service 
aggravation of the preservice disability.  The Board concurs 
that given the strict nature of presumptions, as cited above, 
with regard to in-service aggravation of preservice 
disability, a doubt is raised which must be resolved in his 
favor.  Service connection is warranted for a left ankle 
disorder on the basis that it was aggravated in service, and 
that the nature of said aggravation cannot be responsibly 
dissociated from service connected low back and bilateral 
knee problems.   

Increased Evaluation
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Lumbosacral strain
Criteria

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome. 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Factual Background

Prior clinical records are in the file for comparison to 
current clinical findings.

On VA examination in April 2004, at which time the veteran's 
records were available to the examiner, the veteran reported 
that he had continued to experience lower back problems since 
the initial onset of pain, and that it had been constant 
since then.  There was occasional increased pain with 
prolonged standing, or prolonged positioning such as with 
sitting and with recurrent bending and lifting.  He said the 
pain occasionally radiated into the buttocks on both sides.  
He used bed rest and activity modification and used Etodolac 
tablets as well as Flexeril which provided good relief and 
had no history of side effects.  

On examination, the veteran reported having no history of 
increased symptoms with flare-ups and reported that he walked 
without aids.  He was able to walk 3-4 blocks and had no 
instability or history of falls.  He indicated that he had 
not lost any employment time and was able to do all his 
personal functions.  There was no evidence of costovertebral 
tenderness on palpation or signs of asymmetry.  The vertebrae 
were midline and without tenderness on palpation or impaired 
strength or muscle tone.  

On examination, range of motion of the back was forward 
flexion, 0-60 degrees; lateral flexion, right and left, 0-30 
degrees; right and left lateral rotation, 0-45 degrees.

X-rays showed no sign of fracture, dislocation or narrowing.  
Diagnosis was chronic lumbar strain.


Analysis

After considering all of the evidence, including periodic VA 
examinations and low back X-rays which have consistently been 
negative, the Board concurs with the most recent 
reassessments by the RO which increased from noncompensable 
to 20 percent, the rating for the veteran's low back 
disability.  The Board agrees that throughout this period, 
the manifestations of the service-connected low back disorder 
most closely approximated the criteria for a 20 percent 
disability rating under Diagnostic Code 5295, but did not 
more nearly qualify for an evaluation in excess thereof under 
any alternative Code, or whether utilizing either new or old 
criteria.

In obtaining evidence upon which to base an equitable 
determination, the veteran has undergone VA examinations, 
results from which are cited above.  VA clinical records are 
also in the file.  And the veteran has also provided credible 
statements in writing with regard to his current symptoms.  

In general, the veteran's back pain is controlled during the 
day and at night by medications, the nature of which have 
been altered to satisfy his exigent problems.  He has a 
modicum of limitation of motion, generally no more than mild 
to moderate at most in nature, and although he states that he 
has some periodic radiation of pain in his buttocks, repeated 
neurological evaluations have been negative for objective 
evidence of radiation into either lower extremity.

The evidence shows that throughout the period since service, 
the veteran's back disorder has not been productive of 
manifestations such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or even 
some of the above with abnormal mobility on forced motion.  
Thus, the findings did not demonstrate the presence of a 
severe lumbosacral strain.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for a low back disorder under Diagnostic Code 5295 
were not met.  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  [Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level.]

The Board also finds that a rating higher than 20 percent 
cannot be assigned under any alternative Diagnostic Code.  
The disorder has not been productive of more than moderate 
limitation of motion of the spine.  The examination reports 
and the treatment records generally reflect only slight to a 
maximum of moderate limitation of motion.  There is no 
evidence of severe limitation of motion so as to warrant a 40 
percent rating under Diagnostic Code 5292 for the period in 
question.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and one buttock, there is no evidence of chronic 
neurological involvement of such severity that a higher 
evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  As noted above, the VA examinations during that 
period of time demonstrated that the veteran had no 
demonstrable neurological impairment.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293 or 5295.  Therefore, the Board has 
considered whether there is any other schedular basis for 
assigning a higher evaluation.  It concludes that absent 
neurological or other symptoms, or X-ray findings of 
arthritic change, a separate rating is not warranted.

Parenthetically, and in order to afford him all due benefits, 
the Board has reviewed the disability by comparing symptoms 
under both the previous criteria, in effect prior to 
September 26, 2003, and under the new criteria, effective 
September 26, 2003.

Under the old rating criteria, the veteran was rated under 
Diagnostic Code 5295.  A higher rating is not warranted under 
this diagnostic code.  While clinical evidence of record 
shows some tenderness and motions as identified above, there 
is no indication that the veteran has lost lateral spine 
motion to either side.  In reviewing the other rating 
criteria applicable to his back disorder, the Board has 
determined that the only other diagnostic code that may be 
applicable in this instance is Diagnostic Code 5292.  
However, a higher rating is not available under this code, as 
the clinical evidence of record does not indicate that the 
veteran's back disorder is productive of limitation of motion 
and function of the lumbar spine that could reasonably be 
characterized as moderate.  

And while the Board notes that the veteran's forward flexion 
and other motions are also entirely consistent with a 20 
percent disability rating under the new rating criteria, and 
the symptoms are consistent and ongoing, they are not severe 
nor, for that matter, more than moderate over any extended 
period of time.  There are no neurological symptoms 
associated with the veteran's back disorder.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the examination reports and by the veteran is indicative of 
no more than mild or slight functional impairment due to pain 
or any other factor, and thus no more than a 10 percent 
evaluation is warranted under the old criteria in effect 
prior to September 26, 2003 and subsequently no more than 20 
percent under the new criteria.  

Thus, under any Code and whether utilizing old or new 
criteria, an evaluation in excess of 20 percent is not now 
warranted for the veteran's low back disability.  Should his 
low back symptoms increase in the future, he is welcome to 
provide evidence in that regard so that his rating may then 
be reassessed based on the documentation then of record.

Right and left Knee Patellofemoral Pain Syndrome
Criteria

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2004).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate. 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2004).

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Factual Background

On VA examination in April 2004, the veteran reported that he 
had experienced progressive discomfort in both knees.  There 
was occasional swelling usually following increased physical 
activity such as running or prolonged sitting or standing or 
climbing up and down stairs.  He had crepitus with occasional 
locking.  There was no history of inflammation or knee 
instability.  He did not require a knee brace or support.  

Symptoms at present consisted of a recurrent dull pain at the 
inferior anterior knees, bilaterally, with increased 
discomfort on the cited activities.  He treated the problems 
with rest and activity modification and the use of Etodolac.  
This provided good relief with no side effects.  He denied 
subluxation or dislocation episodes and other constitutional 
symptoms.  

The examiner reported that there was no evidence of pain on 
motion, fatigue, weakness or lack of endurance following 
repetitive movement.  There was limitation of mobility on 
range of motion testing because of the veteran's obesity.  
Gait and posture were normal.  There was no sign of ankylosis 
.

On examination, there was no swelling , inflammation, 
effusion or pain in palpation.   He had no evidence of 
instability, locking, loss of function or pain on either 
active or passive range of motion studies.  Range of motion, 
bilaterally, of the knees was 0-130 degrees flexion, said to 
be due to his size.  X-rays were negative. 

Analysis

The Board initially notes that a higher rating is not 
available to the veteran under Diagnostic Code 5256, as 
medical evidence of record does not indicate that the veteran 
has ankylosis of either knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256. In addition, medical evidence does not 
show that the veteran has a dislocated semilunar cartilage in 
either knee, making a higher rating unavailable under 
Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258.

The Board notes that the evidence of record does not show 
that the veteran experiences recurrent subluxation or lateral 
instability in either knee.  Accordingly, a higher rating is 
not warranted under Diagnostic Code 5257.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The veteran is currently rated under Diagnostic Code 5260.  
Evidence of record does not indicate that extension is 
limited to 10 degrees in either knee.  Accordingly, a higher 
rating is not warranted under Diagnostic Code 5260.  Neither 
is a higher rating available for either knee under Diagnostic 
Code 5261 as flexion is not limited to 30 degrees in either 
knee.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complains of pain in both knees.  However, the current 10 
percent evaluations for each knee contemplate pain on motion 
and also contemplate exacerbations of the service-connected 
disabilities.  See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
examination report and by the veteran is indicative of no 
more than the impairment already contemplated by the assigned 
schedular disability ratings of 10 percent for each knee.

Extraschedular Criteria

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, the veteran 
does not contend, and there is no evidence that the veteran's 
low back or knee disorders have caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

ORDER

An effective date for grant of service connection for various 
disabilities prior to April 20, 2001, is denied.

Service connection by aggravation for a left ankle disorder 
is allowed.

An evaluation in excess of 20 percent for lumbosacral strain 
with low back "lumps", is denied.

An evaluation in excess of 10 percent each for right and left 
knee disorders is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


